FILED
                           NOT FOR PUBLICATION
                                                                            JUL 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SUSAN MAE POLK,                                 No. 13-16584

              Plaintiff - Appellant,            D.C. No. 4:12-cv-01026-PJH

 v.
                                                MEMORANDUM*
JOHN POLK; et al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                       for the Northern District of California
                Phyllis J. Hamilton, Chief District Judge, Presiding

                             Submitted July 14, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Susan Polk appeals pro se the dismissal of her Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968, and civil rights

conspiracy, 42 U.S.C. § 1985, claims against various individuals who allegedly


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conspired to take control and liquidate for their own benefit the assets of her

husband’s estate and a trust holding her real property. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998), and affirm.

      There was no error in dismissing Polk’s RICO claims. Her complaint was filed

outside of RICO’s four-year statute of limitations, and she alleges no facts supporting

equitable estoppel or tolling. Grimmett v. Brown, 75 F.3d 506, 513 (9th Cir. 1996)

(limiting “separate accrual rule” to “new and independent act[s] that [are] not merely

a reaffirmation of a previous act”) (emphasis omitted). Polk’s claims also fail because

she did not adequately allege that Defendants engaged in a pattern of “racketeering

activity.” See 18 U.S.C. § 1961(1) (exhaustive list of crimes that may constitute

racketeering activity).

      Polk’s § 1985 claims were properly dismissed. Polk did not allege interference

with any federal court proceeding, as required to state a claim under the first part of

§ 1985(2). Bagley v. CMC Real Estate Corp., 923 F.2d 758, 763 (9th Cir. 1991). Nor

did she plausibly allege that Defendants were motivated by “class-based, invidiously

discriminatory animus,” as required to state a claim under the second part of § 1985(2)

and under § 1985(3). Id. (citation and internal quotation marks omitted); see also

Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992).


                                          2
      Finally, there was no abuse of discretion in denying Polk more time to amend

her complaint because further amendment would have been futile. U.S. ex rel. Lee v.

SmithKline Beecham, Inc., 245 F.3d 1048, 1052 (9th Cir. 2001).

      Polk’s request for judicial notice, filed November 26, 2013, is denied as

unnecessary.

      AFFIRMED.




                                        3